UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2225



JOHN GOSSETT,

                                            Plaintiff - Appellant,

          versus


DUNHILL OF CARY, INCORPORATED, d/b/a Dunhill
Professional Search of West Raleigh,

                                             Defendant - Appellee.



                            No. 00-2307



JOHN GOSSETT,

                                            Plaintiff - Appellant,

          versus


DUKE UNIVERSITY MEDICAL CENTER,

                                             Defendant - Appellee.



Appeals from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-99-1008-1, CA-99-985-1)


Submitted:   February 28, 2001            Decided:   March 29, 2001
Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Gossett, Appellant Pro Se. Robert Allen Sar, OGLETREE, DEAK-
INS, NASH, SMOAK & STEWART, Raleigh, North Carolina; John Morgan
Simpson, FULBRIGHT & JAWORSKI, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John Gossett appeals the district court’s order dismissing his

employment discrimination complaints against the Defendants.    We

have reviewed the records and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    Gossett v. Dunhill of Cary, Inc., No. CA-99-

1008-1; Gossett v. Duke Univ. Med. Ctr., No. CA-99-985-1 (E.D.N.C.

Aug. 14, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED



                                  2